DocuSign Envelope ID: D35ECA57-C2F5-488B-BFC1-31B182D4D6AD
          Case 2:20-cv-01345-JFW-GJS Document 13 Filed 03/13/20 Page 1 of 1 Page ID #:62




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER:
    ORLANDO GARCIA
                                                                                    2:20-cv-01345-JFW-GJSx
                                                      Plaintiff(s)
                                  v.
                                                                        ADA DISABILITY ACCESS LITIGATION:
    NICK CAFARCHIA, et al                                                    APPLICATION FOR STAY
                                                     Defendant(s)            AND EARLY MEDIATION

    1.    Party (name):            Nick Cafarchia, et al                   requests a stay of proceedings and early
          mediation through the Court's ADR Program
    2.    The complaint in this case asserts a claim under Title III of the Americans with Disabilities Act (“ADA”),
          42 U.S.C. §§ 12181-12189.
    3.    The party filing this Application for Stay and Early Mediation requests that the Court:

          a.    Stay these proceedings;

          b.    Schedule an early mediation through the Court’s ADR Program;

          c.    Order Plaintiff to file with the Court and serve on Defendant(s) within fourteen (14) days of the date
                of the Order granting Application for Stay and Early Mediation a statement that includes the
                following:
                1)    An itemized list of specific conditions on the subject premises that are the basis of the claimed
                      violations of the ADA; and
                2)    An itemized list of damages and, for each item, the amount sought.

          d.    Order Defendant to file with the Court and serve on Plaintiff(s) at least ten (10) days before the date
                set for the early mediation any evidence Defendant intends to rely upon to support a claim that the
                alleged violations have been remedied or that no violation exists.


    Date: March 12, 2020


                     Omar S. Anorga, Esq.
                      Type or Print Name                              Signature of Attorney (or Party without Attorney)



                              Opposition to this Application for Stay and Early Mediation
                         must be filed no later than seven (7) days from the date of service of this
                                        Application for Stay and Early Mediation.


    ADR-21 (09/16)       ADA DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION               Page 1 of 1
